WILBUR, Circuit Judge.
 The appellant applied to the court in an equity receivership of the property of the Harris Harvester Company for an order directing the receiver to pay taxes due to it, which had been assessed upon personal property belonging to the Harris Harvester Company. The trial court denied the petition, and at the time of ordering a 20 per cent, dividend upon certain unsecured merchandise claims aggregating $43,344.82, and upon unpaid commissions of $2,814.99, declined to order any payment whatever to the County of San Joaquin, stating in his order “that the claim of said County of San Joaquin for taxes is without merit either as a preferred or a general claim.” Personal property taxes due the county were a lien upon the real estate of the taxpayer. Cal. Political Code § 3717. This real estate was also subject to a trust deed. It was sold under the trust deed to F. K. Woll and M. D. Clelland. The purchasers have paid the taxes in question, hence the appeal has become moot, notwithstanding the fact that the taxes were paid under protest.
Appeal dismissed.